Exhibit 10.1

 

Contract Manufacturing Agreement

Execution Version

 

CONTRACT MANUFACTURING AGREEMENT

 

By and Among

 

STR Solar (Hong Kong), Limited

 

ZheJiang FeiYu Photo-Electrical Science & Technology Co., Ltd.

 

and

 

Zhejiang Xiesheng Group Co., Ltd.

 

1

--------------------------------------------------------------------------------


 

CONTENTS

 

ARTICLE 1

DEFINITIONS

4

 

 

 

ARTICLE 2

LICENSE

6

 

 

2.1

LICENSE

6

2.2

NO SUBLICENSE

7

 

 

ARTICLE 3

SUPPLY OF TECHNICAL INFORMATION AND TOOLING

7

 

 

 

ARTICLE 4

TECHNICAL ASSISTANCE, TRAINING AND EVALUATION

7

 

 

4.1

TECHNICAL ASSISTANCE

7

4.2

TRAINING

8

4.3

OBSERVATIONS

8

 

 

ARTICLE 5

FORECASTS, ORDERS, MINIMUM VOLUMES AND MATERIALS PROCUREMENT

9

 

 

5.1

FORECAST

9

5.2

PURCHASE ORDERS

9

5.3

TARGET VOLUMES

10

5.4

MATERIAL PROCUREMENT

11

 

 

ARTICLE 6

MANUFACTURING OF LICENSED PRODUCTS

11

 

 

6.1

MANUFACTURING

11

6.2

SUPERVISION

11

 

 

ARTICLE 7

PACKAGING, SHIPMENT, RESCHEDULE FLEXIBILITY, CANCELLATION

12

 

 

7.1

PACKAGING AND STORAGE

12

7.2

SHIPMENT

12

7.3

QUANTITY INCREASES AND SHIPMENT SCHEDULE CHANGES

13

7.4

CANCELLATION LIABILITY

13

 

 

ARTICLE 8

ENGINEERING CHANGES

13

 

 

 

ARTICLE 9

TOOLING, NON-RECURRING EXPENSES, SOFTWARE

14

 

 

 

ARTICLE 10

LICENSED PRODUCTS ACCEPTANCE AND WARRANTIES, RECALL AND REJECTION

14

 

 

10.1

PRODUCT ACCEPTANCE

14

10.2

EXPRESS WARRANTY

15

10.3

LICENSED PRODUCTS RECALL

16

 

 

ARTICLE 11

PAYMENT TERMS, ADDITIONAL COSTS AND PRICE CHANGES

17

 

 

11.1

PRICE AND PAYMENT

17

 

 

ARTICLE 12

INTELLECTUAL PROPERTY, TECHNICAL DEVELOPMENT AND QUALITY STANDARDS

17

 

 

12.1

INTELLECTUAL PROPERTY RIGHTS

17

12.2

TECHNICAL DEVELOPMENT

19

12.3

QUALITY STANDARDS

19

 

 

ARTICLE 13

CONFIDENTIALITY AND NON-COMPETITION

19

 

 

13.1

CONFIDENTIALITY

19

13.2

NON-COMPETITION

20

13.3

BREACH AND SURVIVAL

21

 

2

--------------------------------------------------------------------------------


 

ARTICLE 14

REPRESENTATIONS AND WARRANTIES

21

 

 

14.1

REPRESENTATIONS AND WARRANTIES BY MANUFACTURER

21

14.2

REPRESENTATIONS AND WARRANTIES OF STR

22

 

 

ARTICLE 15

DURATION AND TERMINATION

22

 

 

15.1

DURATION

22

15.2

IMMEDIATE TERMINATION BY STR

22

15.3

TERMINATION WITH NOTICE BY STR

23

15.4

TERMINATION BY MANUFACTURER

24

15.5

POST-TERMINATION OR EXPIRATION

24

 

 

ARTICLE 16

ENVIRONMENTAL, HEALTH AND SAFETY CONSIDERATIONS

26

 

 

16.1

ENVIRONMENTAL, HEALTH AND SAFETY

26

16.2

INDEMNIFICATION

26

16.3

SURVIVAL

26

 

 

ARTICLE 17

MISCELLANEOUS

27

 

 

17.1

ASSIGNMENT AND SUCCESSION

27

17.2

ENTIRE AGREEMENT

27

17.3

LANGUAGE

27

17.4

WAIVER

27

17.5

BEST EFFORTS TO OBTAIN APPROVALS; INSURANCE

27

17.6

NOTICES

28

17.7

NO LIABILITY

28

17.8

PROVISIONS IMMEDIATELY EFFECTIVE

28

17.9

NO AGENCY

28

17.10

SURVIVAL

29

17.11

CONSTRUCTION

29

17.12

FURTHER ACTION

29

17.13

COMPLIANCE WITH LAW

29

17.14

COUNTERPARTS

30

 

 

ARTICLE 18

FORCE MAJEURE

30

 

 

 

ARTICLE 19

LAW AND ARBITRATION

30

 

 

19.1

GOVERNING LAW

30

19.2

ARBITRATION

30

 

 

ANNEX 1

LICENSED PRODUCTS

32

 

 

 

ANNEX 2

LICENSED TRADEMARKS

33

 

 

 

ANNEX 3

TOOLING

34

 

 

 

ANNEX 4

PART OF TECHNICAL INFORMATION

35

 

 

 

ANNEX 5

SPECIFICATIONS

36

 

 

 

ANNEX 6

PRICE

37

 

 

 

ANNEX 7

PRODUCTION RAMP UP

38

 

3

--------------------------------------------------------------------------------


 

CONTRACT MANUFACTURING AGREEMENT

 

THIS CONTRACT MANUFACTURING AGREEMENT, made as of 13 JAN, 2014, by and between
STR Solar (Hong Kong), Limited, a company organized and existing under the laws
of Hong Kong Special Administrative Region (hereinafter called “Hong Kong”) of
the People’s Republic of China (hereinafter called “China”), and having its
office and place of business at Room D, 32nd Floor, Lippo Centre, Tower 1, 89
Queensway, Hong Kong(hereinafter called “STR”), ZheJiang FeiYu Photo-Electrical
Science & Technology Co., Ltd., a company organized and existing under the laws
of China, and having its office and place of business at No. 6 Xinghang 1 Road
Industry Functional Zone, Hangbu Town, Ke Cheng District, Quzhou City, Zhejiang
Province, China_(“FeiYu”), and Zhejiang Xiesheng Group Co., Ltd., a company
organized and existing under the laws of China, and having its office and place
of business at No. 119, West Zijing Road, Quzhou City, Zhejiang Province, China
(“Xiesheng”; .together with FeiYu hereinafter called “Manufacturer”).

 

STR and Manufacturer may hereinafter be referred to individually as a “Party” or
collectively as the “Parties”.

 

WITNESSETH:

 

WHEREAS, STR designs, manufactures, licenses, distributes and sells a variety of
solar encapsulant products and has certain rights to use certain trademarks and
trademark rights, know-how, technical experience of a proprietary nature and
other valuable information relating to such manufacture, and distribution and
sale of such products; and

 

WHEREAS, Manufacturer is a company engaged in the manufacture, distribution and
sale of solar encapsulant products; and

 

WHEREAS, Manufacturer desires to receive from STR a means to manufacture, in
China, STR’s solar encapsulant products and to supply such solar encapsulant
products to STR for its own distribution and sale, on the terms and conditions
hereof.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, and in consideration of the rights and
obligations herein set forth, the Parties hereto agree as follows:

 

ARTICLE 1                              DEFINITIONS

 

For all purposes of this Agreement, the following terms shall have the meanings
specified below:

 

4

--------------------------------------------------------------------------------


 

1.1                               “Manufacturing Agreement” or “Agreement” means
this Contract Manufacturing Agreement including its Annexes.

 

1.2                               “Licensed Product(s)” means the solar
encapsulant products and other accessories to be manufactured by Manufacturer
set forth in Annex 1, attached hereto and made a part hereof, using the
Technical Information as defined below and bearing the Licensed Trademarks as
defined below, and shall include any other products added to Annex 1 by the
mutual agreement of the Parties from time to time during the term of this
Agreement.

 

1.3                               “Licensed Trademarks” shall mean only the
trademarks and the representation of all of such trademarks listed on Annex 2,
and only such other trademarks as STR may, from time to time at its sole
discretion, specifically authorize for use by Manufacturer. STR and its
affiliates shall have the sole right to determine which trademark shall be used
in connection with each particular Licensed Product. From time to time STR may
authorize Manufacturer to manufacture and distribute products bearing the
Licensed Trademarks not expressly listed in Annex 2 hereto and all such products
shall be deemed Licensed Products for all purposes hereunder.

 

1.4                               “Tooling” means any equipment, molds and
tooling for manufacturing the Licensed Products, as specified in Annex 3, which
are owned or hereafter owned or acquired by STR and to be supplied to
Manufacturer under this Agreement. This Agreement and the Parties’ performance
under it shall not affect STR’s ownership of the Tooling.

 

1.5                               “Effective Date” means the date that this
Agreement is executed by the Parties.

 

1.6                               “Patent Rights” means all patents relating to
the Licensed Products of any country now or hereafter owned by STR or its
affiliates or controlled by them in the sense of having the right to grant
licenses thereunder without accounting to others, including those which are
based on inventions made during the terms of this Agreement.

 

1.7                               “Intellectual Property Rights” means the
Technical Information as defined below, the Patent Rights, the Licensed
Trademarks, trade names, know how, copyrights and other rights to intellectual
property, already existing or to be applied for by STR or its affiliates,
relating to the Licensed Products as set forth in this Agreement. This Agreement
and the Parties’ performance under it shall not affect STR’ or its affiliates’
ownership of the Intellectual Property Rights.

 

1.8                               “Technical Information” means designs,
drawings, plans, specifications, experience, skill and technical information
(including manufacturing processes,

 

5

--------------------------------------------------------------------------------


 

formulation, data, formulas, know-how, raw materials mixing specifications,
prototypes, samples, catalogues, reference materials and information relating
thereto) necessary to manufacture, sell and/or use the Licensed Products, which
are owned or hereafter owned or acquired by STR or its affiliates or received
from third parties by STR or its affiliates and which STR has the right to
furnish to Manufacturer during the term of this Agreement; provided that any
information relating to the business management and business organization of STR
or its affiliates shall be excluded herefrom. Part of the Technical Information
including without limitation the specifications of the Licensed Products,
process standards and quality requirements, are specified in Annex 4.

 

1.9                               “Technical Assistance” means advice,
demonstration or other appropriate forms of instruction by which STR or its
affiliates discloses to Manufacturer the Technical Information concerning the
manufacture of the Licensed Products and the exercise of other rights granted by
this Agreement.

 

1.10                        “Territory” shall mean China (specifically the
People’s Republic of China, for the purpose of this Agreement, excluding Hong
Kong SAR, Macau SAR, and Taiwan).

 

ARTICLE 2                              LICENSE

 

2.1                               License

 

2.1.1                     STR agrees to make available to Manufacturer all the
Technical Information necessary to manufacture the Licensed Products and to
grant to Manufacturer, effective on the Effective Date, a nontransferable,
nonexclusive and non-sublicensable license in the Territory to use the
Intellectual Property Rights pursuant to the terms and conditions of this
Agreement. This license shall also include the right to acquire any apparatus or
equipment necessary for use in the manufacturing of the Licensed Products. This
license permits Manufacturer to manufacture the Licensed Products only in a
facility in China, which facility must have been approved in advance, in
writing, by STR, exclusively to STR pursuant to the terms and conditions of this
Agreement, in the quantities and at the prices set forth in this Agreement and
the purchase orders issued by STR. Manufacturer acknowledges that STR may, at
STR’s option, manufacture the Licensed Products or other encapsulant products,
or engage third parties to manufacture such products on its behalf.

 

2.1.2                     STR will assist in the start up with samples and
layout of the manufacturing process. All samples and other materials provided by
STR to Manufacturer shall be shipped to Manufacturer and Manufacturer shall pay
STR for such samples, other materials and any equipment. STR will update
Manufacturer periodically

 

6

--------------------------------------------------------------------------------


 

with information STR regards as appropriate concerning developments in the U.S.
and European markets for the Licensed Products. Notwithstanding the foregoing,
STR and Manufacturer agree that STR may transfer certain raw materials in
accordance with Annex 6 with a quantity to be mutually agreed as a financial
support to Manufacturer for it to manufacture the Licensed Products pursuant to
this Agreement. Manufacturer shall in no circumstance sell any such raw
materials to any other party without a written consent from STR. Manufacturer
shall pay fifty percent (50%) of the price of the raw materials transferred by
STR to Manufacturer by no later than December 31, 2014 and pay the remaining
fifty percent (50%) of the price by no later than December 31, 2015. If
Manufacturer fails to make the payment to STR in accordance with this Agreement,
STR is entitled to receive from Manufacturer liquidated damages of 0.5% of the
amount payable per day since the due payment day. Notwithstanding the above, STR
is entitled to deduct from any payment payable by STR to Manufacturer under this
Agreement any due amount owed by Manufacturer to STR.

 

2.2                               No Sublicense

 

Manufacturer agrees that Manufacturer will not subcontract or sublicense any of
the rights granted by STR hereunder, without the prior written approval of STR
which approval may be withheld, delayed or conditioned by STR in its sole and
absolute discretion.

 

ARTICLE 3                              SUPPLY OF TECHNICAL INFORMATION AND
TOOLING

 

During the term of this Agreement, subject to the terms and conditions of this
Agreement, STR shall furnish to Manufacturer the Technical Information.

 

ARTICLE 4                              TECHNICAL ASSISTANCE, TRAINING AND
EVALUATION

 

4.1                               Technical Assistance

 

4.1.1                     Upon at least thirty (30) days prior written request
of Manufacturer, STR shall send its engineers to the facilities of Manufacturer
to give the Technical Assistance to Manufacturer for the manufacture of the
Licensed Products. The number of STR engineers to be sent, the duration of their
stay and the terms and conditions of their dispatch shall be determined each
time by consultation between the Parties.

 

4.1.2                     STR shall have the right, at STR’s cost, to place its
quality control and other personnel at all Manufacturer locations, on a full or
part time or permanent or temporary basis, to assure Manufacturer’s compliance
with this Agreement. STR shall also have the right before and during the
manufacturing process to inspect

 

7

--------------------------------------------------------------------------------


 

and evaluate the manufacturing facility or facilities utilizing the Technical
Information and the Tooling (if any), to receive and evaluate the Licensed
Products produced therefrom and to make recommendations to Manufacturer for
changes that STR believes desirable. No exercise or failure to exercise by STR
of its rights under this clause shall increase STR’s responsibility beyond that
specifically provided in this Agreement.

 

4.2                               Training

 

Upon at least thirty (30) days prior written request of Manufacturer and if STR
deems it necessary, STR shall accept trainees of Manufacturer for the purpose of
studying the Technical Information relating to the manufacture of the Licensed
Products. The number of such trainees to be sent, the duration of their stay,
and the terms and conditions of their stay shall be determined each time by the
mutual consultation of the Parties. Manufacturer shall bear all the travel and
living expenses necessary for sending such trainees

 

4.3                               Observations

 

4.3.1                     Each Party shall cause its engineers or trainees to be
sent to the other Party, as the case may be, to observe the other Party’s
regulations, directions and instructions while on the other Party’s premises in
order to prevent accidents and other hazards. Each Party shall be liable for any
injury or damage caused to the other Party or its employees on account of any
acts or omissions of its engineers or trainees, as the case may be, which are
contrary to the other Party’s regulations, directions and/or instructions and
shall hold the other Party harmless from and shall indemnify the other Party for
any claim by a third party with respect to injury and/or damage caused to that
third party on account of any such acts or omissions.

 

4.3.2                     In the event that either Party’s engineers or
trainees, as the case may be, sent to the other Party become ill or are injured,
the other Party shall immediately notify the Party sending such engineers or
trainees, and shall arrange for proper medical care and hospitalization, if
necessary. Any expenses incurred shall be borne by Manufacturer, provided
however that any expenses incurred due to non-work-related ill or injury shall
be undertaken by the Party sending such engineers or trainees. Further, in the
event that on account of illness or injury, such engineers or trainees are
unable to give the Technical Assistance or receive training, as the case may be,
the other Party shall immediately notify the Party sending such engineers or
trainees and the Parties shall mutually determine the appropriate action to be
taken.

 

8

--------------------------------------------------------------------------------


 

4.4                               Evaluation/Termination Right

 

4.4.1                     Manufacturer agrees that the Licensed Products
manufactured by Manufacturer shall be in accordance with certain specifications
provided by STR as specified in Annex 5 (hereinafter called “Specifications”)
and the Technical Information. STR shall deliver the Specifications to the
Manufacturer not later than ten (10) days following the Effective Date which
Specifications shall be in form and substance reasonably acceptable to
Manufacturer.

 

4.4.2                     The Parties agree to set up an evaluation period
(hereinafter called “Evaluation Period”) of four (4) months since the Effective
Date. During the Evaluation Period, Manufacturer shall manufacture Licensed
Products in accordance with this Agreement and specific purchase orders issued
by STR and STR will evaluate whether the Licensed Products manufactured by
Manufacturer meets the Technical Information and Specifications and whether the
production capacity of Manufacturer meets the needs of STR.

 

4.4.3                     STR may, at its sole and absolute discretion, elect to
terminate this Agreement by delivering written notice to Manufacturer at any
time prior to thirty (30) days following the end of the Evaluation Period.
Promptly following receipt of such notice of termination, if any, Manufacturer
shall pay to STR an amount equal to the raw materials delivered to Manufacturer
(in accordance with Annex 6) less Licensed Products purchased by STR from
Manufacturer but not yet paid for.

 

4.5                               Production Ramp-Up

 

4.5.1                     Manufacturer agrees to install sufficient production
capacity to meet the anticipated needs of STR as set forth on Annex 7.

 

ARTICLE 5                              FORECASTS, ORDERS, MINIMUM VOLUMES AND
MATERIALS PROCUREMENT

 

5.1                               Forecast

 

By the fifteenth day of each month, STR shall provide Manufacturer, with a
non-binding forecast of planned purchases of Licensed Products for the three
month period commencing with the month subsequent to the month during which such
forecast is delivered.

 

5.2                               Purchase Orders

 

5.2.1                     STR will issue a written purchase order for each
purchase which specifies all the Licensed Products to be manufactured. Each
purchase order shall refer to this Agreement, and the applicable written
Technical Information and Tooling as

 

9

--------------------------------------------------------------------------------


 

described in this Agreement. Purchase orders can be sent by email or fax from
STR to Manufacturer. Purchase orders shall normally be deemed accepted by
Manufacturer and take effect, unless Manufacturer notifies STR of its rejection
of any purchase order within twenty four (24) hours following its receipt of
such purchase order from STR.

 

5.2.2                     STR may use its standard purchase order form to
release items, quantities, prices, schedules, change notices, specifications, or
other notice provided for hereunder. The Parties agree that in the event that
the terms and conditions contained in this Agreement conflict with the terms and
conditions set forth in any such purchase order, the terms and conditions of
this Agreement shall prevail over any terms and conditions of any purchase
order, acknowledgment form or other instrument.

 

5.3                               Target Volumes

 

5.3.1                     Subject to the terms and conditions of this Agreement,
for each year commencing on May 1, 2014 (such 12 month period being referred to
as the “Contract Year”) and during the term of this Agreement, STR intends to
purchase from Manufacturer not less than fifteen million (15,000,000) square
meters of Licensed Products (hereinafter called “Annual Target Volume”).

 

5.3.2                     In the event that STR believes that it may fail to
satisfy the Annual Target Volume in any Contract Year, STR shall promptly notify
Manufacturer and the Parties shall, in good faith, renegotiate the amount of the
Annual Target Volume. If the Parties fail to reach a written agreement on
adjustment of the Annual Target Volume within forty five (45) days upon
Manufacturer receiving the written notice from STR, either Party may terminate
this Agreement upon a forty five (45)-day notice without the payment of any
penalties or premiums.

 

5.3.3                     In the event that Manufacturer believes that it may
not be able to supply Licensed Products to STR in accordance with the forecast
delivered by STR, Manufacturer shall immediately notify STR of such fact.
Notwithstanding anything to the contrary in this Agreement, STR shall be
entitled to obtain any such shortfall from third parties.

 

5.3.3                     The Parties agree that any Licensed Products purchased
by STR during the Evaluation Period shall not be included into the Annual Target
Volume.

 

5.3.4                     The Parties agree that the Annual Target Volumes shall
not provide Manufacturer with a right to terminate this Agreement pursuant to
Article 15.4.3 if (1) any Licensed Products sold to STR fails to meet the
Specifications or the standards as required by the applicable laws, regulations
and rules of the Territory; or (2) Manufacturer fails to pass any audit
conducted by STR or any customer of STR

 

10

--------------------------------------------------------------------------------


 

during the term of this Agreement, unless under the above item (1) or (2) such
failures are due to the defect in the Technical Information.

 

5.4                               Material Procurement

 

5.4.1                     Purchase orders issued by STR in conformance to this
Agreement will constitute authorization for Manufacturer to procure, using
standard purchasing practices, the components, subassemblies, materials, resin,
chemicals, other additives and supplies necessary for the manufacture of the
Licensed Products strictly in accordance with the standards and specifications
of materials furnished by STR under this Agreement.

 

5.4.2                     STR reserves the right to inspect any material
purchased by Manufacturer for the manufacture of the Licensed Products at any
time. In such circumstance, Manufacturer shall provide access to STR for the
inspection.

 

ARTICLE 6 MANUFACTURING OF LICENSED PRODUCTS

 

6.1                               Manufacturing

 

6.1.1                     Manufacturer shall manufacture the Licensed Products
strictly in accordance with the Technical Information and the Specifications of
STR.

 

6.2                               Supervision

 

6.2.1                     Manufacturer acknowledges and agrees that STR may, at
its own discretion, dispatch any person to the manufacturing facility of
Manufacturer for the purpose of monitoring the quality of the Licensed Products.
The dispatched person shall be entitled to review the operations, the
manufacturing process (including quality control procedures), manufacturing
records of Manufacturer relating to the manufacturing of the Licensed Products
to ensure compliance with the Technical Information and the Specifications.
Manufacturer shall use its best efforts to assist STR personnel with its review
and shall make all employees of Manufacturer available to STR personnel.

 

6.2.2                     Manufacturer further acknowledges and agrees that the
dispatched person of STR is entitled to stop the manufacturing if, at any time,
the quality of the Licensed Products is not in accordance with the
Specifications.

 

6.2.3                     Manufacturer agrees that all Licensed Products shall
be of a quality as provided in the Technical Information. Manufacturer also
agrees to manufacture the Licensed Products so that they are consistent with the
standards as required by the applicable laws, regulations and rules in the
Territory.

 

11

--------------------------------------------------------------------------------


 

6.2.4                     Manufacturer shall, at the request of STR from time to
time, submit samples of the Licensed Products to STR for testing, at no cost to
STR.

 

ARTICLE 7                              PACKAGING, SHIPMENT, RESCHEDULE
FLEXIBILITY, CANCELLATION

 

7.1                               Packaging and Storage

 

7.1.1                     The Parties agree that the packaging and storage of
the Licensed Products shall be in accordance with STR’s Technical Information.

 

7.1.2                     Manufacturer shall mark the Licensed Trademarks on the
packaging properly if so required by STR and ensure the marking to be in
compliance with the mandatory requirements under the applicable laws and
regulations.

 

7.1.3                    The packaging fee shall be included in the price for
the Licensed Products indicated in Article 11.1 of this Agreement. If STR gives
any specific instruction on the packaging of the Licensed Products under any
certain purchase order, Manufacturer shall follow such instruction and the
Parties shall negotiate about the increased costs for the specific packaging.

 

7.2                               Shipment

 

7.2.1                     All Licensed Products delivered pursuant to the terms
of this Agreement shall be marked for shipment to STR’s destination in China as
specified in the applicable purchase order and delivered to a carrier or
forwarding agent.

 

7.2.2                     Manufacturer is expected to achieve 100% on-time
delivery performance to the location designated by STR. “On-time” delivery is
defined as within two (2) days early and zero (0) days late of scheduled
delivery date on purchase orders placed by STR in accordance with this
Agreement. If delivery of the Licensed Product is early, STR or its designated
third party distribution partners may return said Licensed Product to
Manufacturer for re-delivery on the scheduled delivery date with Manufacturer
bearing all cost of Licensed Products return and re-delivery. If delivery of the
Licensed Product is late, STR may require Manufacturer to deliver Licensed
Products to locations in China specified by STR with Manufacturer bearing the
incremental cost between standard cost versus premium express delivery. STR will
not unreasonably require Manufacturer to expressly deliver product unless STR
needs Licensed Products to meet customer commitments. Manufacturer shall be
responsible for the transportation of the Licensed Products for On-time delivery
at its own cost and purchase and maintain at its own cost insurance for the
shipment of the Licensed Products.

 

12

--------------------------------------------------------------------------------


 

7.2.3                     In case that the location designated by STR in
accordance with Article 7.2.1 is in a bonded area or any other special zone
under the control of Customs, Manufacturer shall obtain from relevant local
authority necessary licenses and permits for exporting the Licensed Products for
STR and be responsible for completing all customs declaration and clearance, the
reasonable cost of which will be undertaken by Manufacturer. STR will provide
necessary assistance upon Manufacturer’s reasonable request.

 

7.3                               Quantity Increases and Shipment Schedule
Changes

 

7.3.1                     STR may (i) increase the quantity of Licensed Products
or (ii) reschedule the quantity of Licensed Products and their transportation
date, so long as such increase in the quantity or reschedule of the quantity and
the transportation date do not materially and adversely affect Manufacturer.

 

7.3.2                     Any purchase order quantities increased or rescheduled
pursuant to this Article 7.3 may not be subsequently increased or rescheduled
without the prior written approval of Manufacturer. All other changes in
quantity or shipment date require Manufacturer’s prior written consent.
Manufacturer will use reasonable commercial efforts to meet quantity increases.
If there are extra costs to meet a schedule increase in excess of the above
limits, Manufacturer will inform STR for its approval in advance and STR will
undertake such approved extra costs.

 

7.4                               Cancellation Liability

 

7.4.1                     STR may, at any time, cancel all or any part of
purchase orders placed with Manufacturer to the extent that Manufacturer has not
commenced manufacturing the Licensed Products (or a portion of such Licensed
Products) covered by such purchase order. To the extent that Manufacturer has
not commenced manufacturing such Licensed Products (or portion thereof) and STR
has delivered such written notice of termination, STR shall not be obligated to
purchase the Licensed Products covered by such purchase order (or the portion of
the Licensed Products not yet manufactured) and no other amounts shall be due
and owing by STR to Manufacturer with respect to such cancelled purchase order.

 

ARTICLE 8                              ENGINEERING CHANGES

 

STR may request, in writing, that Manufacturer incorporate engineering changes
into the Licensed Products. Such request will include a description of the
proposed engineering change sufficient to permit Manufacturer to evaluate its
feasibility and cost. Manufacturer’s evaluation shall be in writing and shall
state the costs and time of implementation and the impact on the delivery
schedule and pricing of the Licensed

 

13

--------------------------------------------------------------------------------


 

Products. The Parties may negotiate in good faith to reach an agreement in
respect of sharing the costs in relation to the engineering change. Manufacturer
will not be obligated to proceed with the engineering change until the Parties
have agreed upon the changes to the Licensed Products’ Technical Information,
delivery schedule and Licensed Product pricing and upon the implementation costs
to be borne by STR including, without limitation, the cost of inventories on
hand and on-order that becomes obsolete.

 

Manufacturer is expected to make recommendations to the Licensed Product design
which would make the Licensed Products more manufacturable, reduce material
costs and/or improve quality. STR will evaluate such recommendations and
incorporate such recommendations into the Licensed Products design as
appropriate. Manufacturer will not make changes to product design or
manufacturing processes which affect the form, fit, function, performance or
reliability of the Licensed Products without prior written authorization from
STR.

 

ARTICLE 9                              TOOLING, NON-RECURRING EXPENSES, SOFTWARE

 

Manufacturer shall provide non-Licensed Products specific tooling at its
expense. All software which STR provides to Manufacturer is and shall remain the
property of STR. All software developed by Manufacturer to support the process
tooling or otherwise shall be and remain the property of Manufacturer.

 

ARTICLE 10                       LICENSED PRODUCTS ACCEPTANCE AND WARRANTIES,
RECALL AND REJECTION

 

10.1                        Product Acceptance

 

10.1.1              STR agrees that the Licensed Product is deemed acceptable if
STR has not rejected Licensed Products within the warranty period of said
Licensed Products.

 

10.1.2              Manufacturer is expected to deliver 100% quality Licensed
Products in conformance to all the Technical Information and the Specifications
of the Licensed Products. Manufacturer is expected to institute appropriate
quality controls, in accordance with STR’s procedures, at the factory to stop
any defective Licensed Products from being transported to STR or its designated
third party distribution partners. STR’s intent is not to inspect each shipment
coming from Manufacturer, however, STR reserves the right to audit
Manufacturer’s facilities, conduct source inspection and/or inspect the Licensed
Products [at designated distribution or field repair centers]. STR and
Manufacturer will work together to jointly determine if any of the Licensed
Products is defective. STR may return defective Licensed Products, freight
collect, after obtaining a return material authorization number from
Manufacturer to be displayed on the transportation container and completing a
failure report. Manufacturer will not unreasonably

 

14

--------------------------------------------------------------------------------


 

withhold, delay or condition such return material authorization numbers.
Rejected Licensed Products will be promptly replaced with non-defective Licensed
Products, at Manufacturer’s option, and returned freight pre-paid.

 

10.1.3              Manufacturer undertakes that it will not sell or transport
any Licensed Products to any third party except for STR. In no circumstance
shall Manufacturer be entitled to withhold any deliverable Licensed Products.

 

10.1.4              The title and risk on the Licensed Products are transferred
from Manufacturer to STR upon delivery to STR’s designated delivery address.
Delivery shall be at the cost of Manufacturer, provided that the STR’s
designated delivery address is in East China (in great Shanghai area) or at a
location which is closer to Manufacturer. Manufacturer shall at its own cost
obtain all certificates and approval necessary for the export of Licensed
Products.

 

10.2                        Express Warranty

 

10.2.1              Manufacturer warrants that the Licensed Products will
conform to STR’s applicable Technical Information and Specifications, will be
merchantable and both suitable and usable for their intended purpose, and will
be free from defects in workmanship for a period following the delivery date of
(i) 6 months, if the Licensed Products are shipped in standard packaging, and
(ii) 9 months, if the Licensed Products are shipped in premium packaging. This
express warranty does not apply to (a) defects resulting from STR’s design of
the Licensed Products; or (b) Licensed Products that have been abused, damaged,
or misused by any person or entity after title passes to STR.

 

10.2.2              Manufacturer agrees to hold harmless, indemnify and
reimburse STR and STR’s affiliates, distributors, dealers, and customers, during
the term of this Agreement and any time thereafter, from and against any
liability, claim, cost or expense (including but not limited to attorney’s fees
and court/arbitration costs) asserted by a third party against STR or STR’s
affiliates, distributors, dealers or customers arising out of actual or alleged
death or injury to such third party, or damage to such third party’s property,
arising out of (1) any failure of a Licensed Product to comply with applicable
Technical Information, Specifications, warranties, certifications made pursuant
to this Agreement, (2) the alleged negligence of Manufacturer in manufacture,
storage, shipping or otherwise in respect to any Licensed Product or any parts
thereof or (3) claims based on strict product liability with respect to the
Licensed Products or any alleged defective components, material, parts,
instructions, warnings, or whatever nature associated therewith, other than
related to the design of the Licensed Product. The Parties agree that the
indemnification of Manufacturer to STR shall not apply to any liability, claim,
cost or expense (including but not limited to attorney’s fees and

 

15

--------------------------------------------------------------------------------


 

court/arbitration costs) asserted by a third party against STR or STR’s
affiliates, distributors, dealers or customers arising out of actual or alleged
death or injury to such third party, or damage to such third party’s property,
resulting solely from any Licensed Products having been abused, damaged, or
misused by any person or entity after title passes to STR.

 

10.2.3              Notwithstanding otherwise stipulated in this Agreement,
Manufacturer assumes no liability for or obligation related to the performance,
accuracy, specifications, failure to meet specifications or defects of or due
solely to the formulation of the Licensed Product and STR shall be liable for
costs or expenses incurred by Manufacturer arising from third party claims
related thereto.

 

10.3                        Licensed Products Recall

 

10.3.1              In the event that any Licensed Products are determined by
STR, Manufacturer or by a governmental agency or court/arbitration tribunal to
contain a defect, quality or performance deficiency which resulted from
Manufacturer’s inadequate workmanship or inappropriate materials, to contain any
defect that poses a safety issue, or to fail to comply with any applicable
standard or requirements so as to make advisable that such items be reworked or
recalled, Manufacturer and STR shall promptly communicate all relevant facts and
undertake, at Manufacturer’s sole expense, corrective action, provided that STR
shall cooperate with and assist Manufacturer in completing any necessary filings
and corrective actions, and provided that nothing contained in this clause shall
preclude STR from taking such actions as may be required of it under any
applicable law or regulation. STR shall perform, manage or direct such repairs
at its service network or through others upon mutually acceptable terms for
repayment to STR. Time is of the essence in accomplishing any product recall and
the Parties will work as quickly as possible to complete such a recall.
Manufacturer will have the right to propose conducting this campaign directly if
Manufacturer feels that STR’ costs are excessive.

 

10.4                        Rejection by Customers of STR

 

10.4.1              In case that any customer of STR rejects the Licensed
Products, STR shall be responsible to work with the customer directly to
determine the reason for the rejection and provide details to Manufacturer. If
the rejection is due to the failure of Technical Information meeting the
requirement of the customer, it shall be the responsibility of STR. However, if
the rejection of the Licensed Products is due to the failure of Manufacturer
(i) to manufacture, store or ship the Licensed Products in accordance with the
Technical Information and/or Specifications, or (ii) to comply with the terms of
this Agreement, Manufacturer shall indemnify and hold

 

16

--------------------------------------------------------------------------------


 

harmless STR for all losses, costs, expenses, damages and lost profits related
thereto.

 

10.5                        Handling of Recalled or Rejected Products

 

The Parties may consult with each other in good faith to find a mutually
acceptable way to handle the recalled or rejected Licensed Products.

 

ARTICLE 11                       PAYMENT TERMS, ADDITIONAL COSTS AND PRICE
CHANGES

 

11.1                        Price and Payment

 

11.1.1              The price for the Licensed Products to be manufactured is
set forth in Annex 6 and may be changed from time to time through purchase
orders issued by STR and accepted by Manufacturer. All pricing changes must be
mutually agreed to by the Parties. All prices quoted are exclusive of state and
local taxes and duties, and STR shall be responsible for all such items.

 

11.1.2              Subject to this Agreement or any purchase orders between the
Parties, Manufacturer shall issue invoices to STR for the prices as set forth in
Article 11.1.1 within one (1) month upon the Licensed Products being accepted by
STR. If STR objects to any charge, the remaining fees shall be payable and STR
and Manufacturer will promptly work, in good faith, to resolve any dispute.

 

11.1.3              Upon receiving the invoices from Manufacturer, STR shall pay
to Manufacturer on properly documented invoices provided by Manufacturer in
accordance with industry standards — one plus six (6) months after its receipt
of the invoices thereof. Manufacturer agrees that STR is entitled to assign bank
notes from STR’s customers’ banks to Manufacturer as payment.

 

ARTICLE 12                       INTELLECTUAL PROPERTY, TECHNICAL DEVELOPMENT
AND QUALITY STANDARDS

 

12.1                        Intellectual Property Rights

 

12.1.1              Manufacturer acknowledges and agrees that the Intellectual
Property Rights is and shall remain the property of STR or its affiliates.
Manufacturer shall not claim, directly or indirectly, the invalidity of any of
STR or its affiliates’ Intellectual Property Rights, or invoke any decision by
STR or its affiliates not to obtain Intellectual Property Rights or invoke any
failure by STR or its affiliates to obtain Intellectual Property Rights (whether
or not based on formal applications) for any reason. Manufacturer shall not
pledge, hypothecate, mortgage, grant liens in or upon, grant security interests
in, use as collateral or otherwise borrow upon its

 

17

--------------------------------------------------------------------------------


 

rights to use STR or its affiliates’ Intellectual Property Rights, Licensed
Trademarks or other rights, without the written consent signed by a
duly-authorized officer of STR.

 

12.1.2              Manufacturer shall assist STR in obtaining and enforcing its
Intellectual Property Rights, including the defending or prosecuting of suits
seeking to prevent or nullify any Patent Rights or other Intellectual Property
Rights, that STR might seek or obtain in the Territory or elsewhere.
Manufacturer shall do nothing to damage the reputation of STR or its affiliates
or to reflect negatively upon STR or its affiliates, the Licensed Trademarks or
the Licensed Products.

 

12.1.3              STR has undertaken no investigation as to whether the
Intellectual Property Rights would infringe the intellectual property rights of
any person or entity in the Territory. STR makes no representation or warranty
that the manufacture of the Licensed Products in accordance with the Technical
Information does not and will not infringe the patent rights or other rights of
any person or entity in the Territory. STR has not made any search of patent or
other rights in the Territory. As of the date of this Agreement, STR has no
knowledge that manufacture or sale of the Licensed Products infringes the patent
rights or other rights of any such person or entity.

 

12.1.4              Notwithstanding the above, STR agrees to indemnify and hold
harmless Manufacturer from and against any and all liability, claims, causes of
action, suits, damages and expenses which Manufacturer is or becomes liable for,
arising from the infringement of a third party’s design patent, trademark,
copyright or other proprietary rights by the Technical Information or Licensed
Trademark or the other Intellectual Property Rights furnished to Manufacturer by
STR, provided that (1) Manufacture shall give STR a written notice promptly
after Manufacturer’s receipt of notice of commencement of any action against it
by a third party; (2) STR shall have the right to defend such claim at STR’s
expense; and (3) Manufacturer agrees to cooperate in such defense if STR assumes
of defense of such claim. STR’s obligations under this clause shall not be
applicable unless Manufacturer conducted its manufacturing in strict accordance
with the Technical Information licensed under this Agreement.

 

12.1.5              Manufacturer shall render all reasonable assistance to STR
in connection with any suit to be defended by STR under this Article and shall
have the right to be represented therein by advisory counsel of its own choice
at its expense. STR shall have full control of the defense of any such suit,
including without limitation its settlement.

 

12.1.6              Manufacturer undertakes not to adopt, use or register as a
trade name, trade mark or for any other purpose, whether during or after the
term of this Agreement, any

 

18

--------------------------------------------------------------------------------


 

word or symbol that is, in the sole opinion of STR, confusingly similar to the
Licensed Trademarks and/or any other trade name or trade mark owned by STR or
its affiliates. Each use by Manufacturer of the Licensed Trademarks and any
other trademark or trade name of STR or its affiliates shall note that STR or
its affiliates are the owner of such mark or name.

 

12.1.7              Manufacturer agrees not to use the Intellectual Property
Rights except as is specifically permitted by this Agreement.

 

12.2                        Technical Development

 

If during or after the term of this Agreement, Manufacturer and/or any of its
employees shall make an invention, discovery or development (whether or not
patentable) that relates to or arises in connection with the Licensed Products,
the Intellectual Property Rights and/or the Technical Information, Manufacturer
shall furnish to STR and its affiliates technical data and operation information
relating to such invention, discovery or development, and agrees to grant and
hereby grants to STR and its affiliates (without obligation to account to
Manufacturer therefor or for grants made thereunder), an irrevocable, exclusive,
paid-up license and the irrevocable, exclusive right and power to sublicense
such invention, discovery or development.

 

12.3                        Quality Standards

 

12.3.1              Manufacturer agrees that all Licensed Products shall be of a
quality as provided in the Technical Information and the Specifications.
Manufacturer also agrees to manufacture the Licensed Products so that they are
consistent with the standards as required by the applicable laws, regulations
and rules in the Territory.

 

ARTICLE 13 CONFIDENTIALITY AND NON-COMPETITION

 

13.1                        Confidentiality

 

Manufacturer agrees at all times:

 

13.1.1              To keep confidential and not to disclose to any third party
the Technical Information, except any portion of the Technical Information as
now is or hereinafter becomes published or otherwise generally available to the
public other than through any action of Manufacturer or its employees. The
Technical Information that is specific shall not be deemed to be within the
exception merely because it is embraced by more general information that is
publicly known. In addition, any combination of features shall not be deemed to
be within the

 

19

--------------------------------------------------------------------------------


 

exception merely because certain individual features are publicly known, unless
the combination itself and its principle of operation are publicly known.

 

13.1.2              Even after any Technical Information becomes generally
available to the public, not to disclose without STR’s prior written approval
the fact that such Technical Information was furnished to Manufacturer by STR or
originated with STR.

 

13.1.3              Notwithstanding anything to the contrary in this Agreement,
STR shall not be obligated to disclose any information to Manufacturer except as
specifically required by the terms of the Agreement.

 

13.1.4              Not to use the Technical Information for the benefit of
anyone other than STR, except to the extent expressly licensed hereunder.

 

13.1.5              To take special precaution that none of the technical data
obtained under this Agreement and that no Licensed Products shall be disclosed,
or shipped, directly or indirectly to a resident, citizen or agent, governmental
or otherwise, of an nation if doing so would violate the laws or regulations of
the U.S. Government or the Government of the People’s Republic of China or of
the nation to which the Licensed Product is to be shipped.

 

13.1.6              To advise its employees who at any time have a need to have
access to the Technical Information of the obligations assumed hereunder by
Manufacturer and to obtain their written agreement (in a form satisfactory to
STR) to be individually bound to the confidentiality obligations of this
Agreement.

 

13.2                        Non-Competition

 

13.2.1              Unless otherwise approved in advance by STR in writing,
during the term of this Agreement (including any extension) and for two
(2) years thereafter, Manufacturer shall not be involved, directly or
indirectly, in any business arrangement, except for the sales activities
intended in this Agreement, with or without any third party in relation to
development, manufacture, sale, marketing or distribution of any solar
encapsulant products, including without limitation, the Licensed Products, as
well as other products that have as a significant component of any Licensed
Products, to STR’s then current or former customers, regardless of whether such
activities are inside the Territory or outside the Territory. Manufacturer shall
also cause its employees who have access to the Technical Information defined
hereinabove, and its sales representatives, distributors and dealers to be
individually bound by this Article 13.2 by means of obtaining their written
agreements in a form satisfactory to STR.

 

20

--------------------------------------------------------------------------------


 

13.3                        Breach and Survival

 

13.3.1              Manufacturer’s obligations as stipulated in Article 13 shall
survive the expiration or termination of this Agreement for any reason and
extend for two (2) years thereafter, unless waived in advance by STR in writing.
Manufacturer also acknowledges that the Technical Information is of an
invaluable nature to STR or its affiliates and it may be difficult to estimate
the damages to STR in case of breach of Article 13 of this Agreement. Therefore,
notwithstanding otherwise stipulated in this Agreement, Manufacturer agrees that
in case of breach of Article 13 of this Agreement, Manufacturer shall pay to STR
a minimum penalty in the amount of RMB 3.0 for each square meter of encapsulant
sold no matter whether and how much actual damages have occurred to STR and/or
its affiliates due to such breach. However, should STR and/or its affiliates
have suffered damages and losses due to the breach of Article 13 of this
Agreement, Manufacturer shall additionally compensate STR and its affiliates all
such damages and losses.

 

13.3.2              All the provisions of this Article 13 shall survive
expiration or termination of this Agreement for any reason and shall not be
affected thereby.

 

ARTICLE 14                       REPRESENTATIONS AND WARRANTIES

 

14.1                        Representations and Warranties by Manufacturer

 

Manufacturer represents and warrants on its behalf and on behalf of its
officers, directors and employees, as follows:

 

14.1.1              They have entered into no other agreement and are not
subject to any order, decree or ruling that would prohibit them from performing
their obligations under this Agreement.

 

14.1.2              Manufacturer is duly qualified to do business in the
Territory that requires a qualification to conduct the business to be conducted
by Manufacturer under this Agreement.

 

14.1.3              Manufacturer has the power and authority to enter into and
perform this Agreement.

 

14.1.4              This Agreement has been duly authorized by all necessary
action on the part of Manufacturer and has been duly executed and delivered by
Manufacturer.

 

14.1.5              Manufacturer has or will secure adequate capital to finance
the business contemplated by this Agreement and has adequate resources to
fulfill its obligations hereunder.

 

21

--------------------------------------------------------------------------------


 

14.1.6              Manufacturer has been duly organized and is validly existing
in good standing under the laws of the jurisdiction in which it was organized.

 

14.1.7              Manufacturer has and will continue to operate its business
in compliance with all applicable laws.

 

14.1.8              Xiesheng is, and will continue to be, the sole stockholder
of FeiYu during the term of this Agreement.

 

14.2                        Representations and Warranties of STR

 

STR represents and warrants on its behalf and on behalf of its officers,
directors and employees, as follows:

 

14.2.1              They have entered into no other agreement and are not
subject to any order, decree or ruling that would prohibit them from performing
their obligations under this Agreement.

 

14.2.2              STR has the power and authority to enter into and perform
this Agreement.

 

14.2.3              This Agreement has been duly authorized by all necessary
action on the part of STR and has been duly executed and delivered by STR.

 

14.2.4              STR has adequate resources to fulfill its obligations
hereunder.

 

14.2.5              STR has been duly organized and is validly existing in good
standing under the laws of the jurisdiction in which it was organized.

 

ARTICLE 15                       DURATION AND TERMINATION

 

15.1                        Duration

 

This Agreement shall come in force on the Effective Date, and shall remain in
force for two (2) years following the end of the Evaluation Period, unless early
terminated as provided herein. STR and Manufacturer may negotiate with each
other for extension of this Agreement with same terms and conditions herein
before six (6) months prior to the expiration of this Agreement.

 

15.2                        Immediate Termination by STR

 

STR may, at its election, terminate this Agreement immediately by written notice
to Manufacturer, upon the occurrence of any one or more of the following:

 

22

--------------------------------------------------------------------------------


 

(a)                                 If Manufacturer discontinues business or
becomes insolvent or bankrupt;

 

(b)                                 If Manufacturer has violated any
Intellectual Property Rights or confidentiality rights of STR;

 

(c)                                  If Manufacturer fails, in a way determined
by STR to be significant, to satisfy the quality requirements of the Licensed
Products;

 

(d)                                 If the Government of the People’s Republic
of China controls the management of Manufacturer and such “control” may hinder,
in STR’s sole judgment, STR in fully enjoying the rights and benefits under this
Agreement;

 

(e)                                  If Manufacturer is nationalized or the
shares of Manufacturer are expropriated by the Government of the People’s
Republic of China;

 

(f)                                   If Manufacturer fails to obtain or extend
any license required for the manufacture, for the export or for the import of
the Licensed Products, or if any of those licenses are cancelled or terminated;

 

(g)                                  If Manufacturer violates the non-compete
obligations under this Agreement.

 

(h)                                 If Manufacturer breaches any other
obligation under this Agreement and fails to remedy such breach within twenty
(20) days upon receiving the written notice from STR requiring for remedy.

 

(i)                                     If there is a Change in Control event of
Manufacturer arising during the term of this Agreement. For the purpose of this
Agreement, “Change in Control” means any person, organization or legal entity,
other than the registered shareholder(s) of Manufacturer as of the Effective
Date, is or becomes the beneficial owner, directly or indirectly, of equities of
Manufacturer representing fifty percent (50%) or more.

 

(j)                                    If any government authority issues an
order or a public policy or imposes a requirement that has a material adverse
effect on the Licensed Products.

 

15.3                        Termination with Notice by STR

 

15.3.1              STR may, at its election, terminate this Agreement effective
upon sixty (60)-day notice to Manufacturer, if any payment required by this
Agreement to be made by Manufacturer shall not be made when due, or if
Manufacturer shall make or suffer any other material default on its part under
the provisions of this Agreement, and such default shall continue unremedied for
that sixty-day (60) notice period.

 

23

--------------------------------------------------------------------------------


 

15.3.2              STR may, at its election, terminate this Agreement effective
immediately for any reason at any time within thirty (30) days following the end
of the Evaluation Period by giving two days prior written notice to
Manufacturer; provided however, STR may not cancel outstanding purchase orders
previously delivered to Manufacturer during the Evaluation Period unless
Manufacturer has breached its obligations under this Agreement.

 

15.4                        Termination by Manufacturer

 

15.4.1              Manufacturer may, at its election, terminate this Agreement
upon sixty (60) days written notice to STR, if STR shall make or suffer any
material default on its part under the provisions of this Agreement, and such
default shall continue unremedied for that sixty-day (60) notice period.

 

15.4.2              Manufacturer may, at its election, terminate this Agreement
immediately by written notice to Manufacturer if STR discontinues business or
becomes insolvent or bankrupt.

 

15.4.3              Manufacturer may, at its election, terminate this Agreement
by providing STR with written notice thereof within thirty (30) days following
the Contract Year ending on April 30, 2015, in the event that STR fails to
purchase from Manufacturer the Annual Target Volume during such Contract Year
ended April 30, 2015. In such an event, the termination date shall not be less
than sixty (60) days following the date of delivery of such notice from
Manufacturer to STR.

 

15.4.4              Manufacturer may, at its election, terminate this Agreement
upon sixty (60) days written notice to STR if STR fails to make any payment to
Manufacturer in accordance with this Agreement and such failure has continued
for a period of two (2) months since the date Manufacturer has notified STR that
it is has failed to make timely. Manufacturer’s entitlement of terminating this
Agreement under this Article shall be subject to the Licensed Products meeting
the Technical Information and Specifications, On-time delivery and other
obligations of Manufacturer as set forth in this Agreement.

 

15.5                        Post-Termination or Expiration

 

15.5.1              Upon expiration or termination of this Agreement for any
reason, all Intellectual Property Rights of STR or its affiliates, including
documents, manuals, drawings and technical information that were supplied
directly or indirectly by STR, and all copies, excerpts, abstracts or summaries
thereof, including tape recordings, computer disks or files, punch card and tape
storage, all photographs or

 

24

--------------------------------------------------------------------------------


 

photocopies, shall be returned immediately to STR or its affiliates at
Manufacturer’s cost.

 

15.5.2              Upon expiration or termination of this Agreement for any
reason, all the Tooling, other equipment and samples, if any, that were supplied
directly or indirectly by STR shall be returned immediately to STR at
Manufacturer’s cost.

 

15.5.3              Upon expiration or termination of this Agreement for any
reason, Manufacturer shall, on the sole decision of STR, finish the Licensed
Products which enter into production line before the date of expiration or
termination, and send all the Licensed Products, the materials and inventory to
STR. STR shall pay for the materials at the purchase price of such materials
purchased by Manufacturer.

 

15.5.4              Upon expiration or termination of this Agreement for any
reason, all rights of Manufacturer to use the Intellectual Property Rights shall
end immediately.

 

15.5.5              Beginning on the date any expiration or termination of this
Agreement is effective, neither Party shall have any further rights, privileges,
licenses or obligations under this Agreement, except that:

 

(a)                                 Such expiration or termination shall not
relieve either Party of any liability accrued prior to the date expiration or
termination is effective;

 

(b)                                 STR shall be responsible for the finished
Licensed Products and inventory in existence at the date of termination or
expiration in the same manner as for cancellations as set forth in Article 7.4.

 

(c)                                  Any purchase orders shall be fulfilled by
Manufacturer unless cancelled as provided in Article 7.4.

 

(d)                                 Such expiration or termination shall not
affect the continued operation or enforcement or any provision of this Agreement
which by its express terms is to survive expiration or termination or which is
needed to enforce any rights after expiration or termination.

 

15.5.6              Upon expiration or termination of this Agreement for any
reason, neither Party shall be liable to the other Party for compensation,
reimbursement or damages on account of the loss of respective profits or
anticipated sales, or on account of expenditures, investments, leases, or
commitments in connection with the business or good will of STR or Manufacturer,
or for any reason whatsoever directly related to such termination unless
otherwise stipulated in this Agreement.

 

25

--------------------------------------------------------------------------------


 

15.6                        Indemnification

 

15.6.1              Manufacturer agrees to indemnify STR during the term of this
Agreement and thereafter, from and against any liability, claim, cost, loss,
damages or expense (including but not limited to attorneys’ fees and court
costs) arising out of (1) any failure of the Licensed Products hereunder to
comply with the Specifications or any applicable laws in Territory; (2) any
breach of any representations, warranties, obligations, covenants and
undertakings of Manufacturer under this Agreement.

 

15.6.2              Notwithstanding otherwise stipulated in this Agreement, if
Manufacturer fails to deliver any Licensed Products On-time, Manufacturer shall
pay a penalty to STR equivalent to that demanded by STR’s end-customer.

 

ARTICLE 16                       ENVIRONMENTAL, HEALTH AND SAFETY CONSIDERATIONS

 

16.1                        Environmental, Health and Safety

 

Manufacturer expressly acknowledges that it shall be the responsibility, not
STR, to ensure that the Licensed Products are manufactured, that the
Intellectual Property Rights are utilized and that the manufacturing facility is
operated in accordance with all applicable safety, health and environmental
standards or requirements.

 

16.2                        Indemnification

 

Further, Manufacturer indemnifies and holds STR harmless from any and all
claims, demands or causes of action and all costs of defense incurred by STR
(including court costs and reasonable attorney’s fees actually incurred) which
claims, demands or causes of action are asserted by any third party including
employees of Manufacturer and are caused or alleged to be caused by reason of
any fault or defect in the operation of the manufacturing facility or by reason
of any alleged negligence or act or failure to act of any employee, agent or
representative of Manufacturer.

 

16.3                        Survival

 

The provisions of this Article 16 shall survive expiration or termination of
this Agreement for any reason and shall not be affected thereby.

 

26

--------------------------------------------------------------------------------


 

ARTICLE 17                       MISCELLANEOUS

 

17.1                        Assignment and Succession

 

17.1.1              This Agreement shall not be assignable by Manufacturer
without the prior written consent of STR, except that this Agreement shall be
automatically binding upon, and inure to the benefit of, any successor of either
Party or any person, firm or corporation acquiring all or substantially all of
the business and assets of such Party. Nothing contained herein, however, shall
be deemed to prevent STR from assigning this Agreement to any corporation that
shall acquire all or substantially all of STR’s business.

 

17.2                        Entire Agreement

 

The Parties declare that this Agreement and the Annexes contain all of the
promises and representations of the Parties, constitutes the entire Agreement
between the Parties and that it supersedes all previous agreements, arrangements
or undertakings (if any) between the Parties relating to the subject matter
hereof. No change, alteration or modification of this Agreement shall be
effective, unless it is made in writing and signed by the Parties.

 

17.3                        Language

 

The language to be used in the communications between the Parties for the
purposes of this Agreement shall be English, except where otherwise required by
law.

 

17.4                        Waiver

 

The failure of either Party hereto at any time to enforce any of the terms,
provisions or conditions of this Agreement shall not be construed as a waiver of
the same or of the right of either Party to enforce the same on any subsequent
occasion.

 

17.5                        Best Efforts to Obtain Approvals; Insurance

 

Manufacturer agrees to exert its best efforts, and shall permit STR to assist,
to obtain all governmental approvals in China and elsewhere in the Territory
necessary for this Agreement to become effective exactly as written.
Manufacturer shall at all times maintain adequate insurance coverage, including
without limitation, business interruption insurance, as reasonably required by
STR, such coverage to be from highly reputable third party insurance carriers.

 

27

--------------------------------------------------------------------------------


 

17.6                        Notices

 

All notices, reports, requests or demands to be given by either Party to the
other under the provisions of this Agreement shall be forwarded, by telefax,
courier or registered mail, properly addressed to the respective Parties as
follows:

 

STR:

Address: 18 Craftsman Road, East Windsor, CT

Attn: General Counsel

Tel.: 860 763 7014

Fax:

 

Manufacturer:

Address: No. 6 Xinghang 1 Road Industry Functional Zone, Hangbu Town, Ke Cheng
District, Quzhou City, Zhejiang Province, China

Attn: General Manager

Tel.: 86-570-2976608

Fax: 86-570-2976608

 

17.7                        No Liability

 

STR shall not incur or be subject to any contingent or consequential liability
or damages, which include without limitation any delay or loss of time in
communicating the Technical Information, as well as any loss of profit or
products caused by the alleged actions or omissions of STR. In no event shall
STR be liable to Manufacturer for any special or consequential damages arising
from the manufacture, use or sale of the Licensed Products.

 

17.8                        Provisions Immediately Effective

 

Articles 12, 13 and 19 shall be effective immediately on execution of this
Agreement by the Parties.

 

17.9                        No Agency

 

The Parties agree that Manufacturer is an independent entity from STR and is
engaged in its own business. This Agreement shall not constitute Manufacturer as
the legal representative, agent, partner or franchisee of STR for any purpose
whatsoever, and Manufacturer shall not have the right or authority to assume,
create or incur any liability or obligation of any kind, express or implied, in
the name of and behalf of STR. Manufacturer is permitted to state on its
marketing and other materials that Manufacturer is a Chinese company and a
Licensee of STR. The sales representatives and distributors of Manufacturer
shall have the right to state their status as such and to disclose the
relationship of Manufacturer and STR as noted above.

 

28

--------------------------------------------------------------------------------


 

17.10      Survival

 

In addition to the clauses noted above that survive the expiration and
termination of this Agreement, any other clause needed to effectuate the
Parties’ rights will survive the expiration or termination of this Agreement.

 

17.11      Construction

 

The paragraph headings are provided for convenience of reference only and shall
not serve as a basis of interpretation or construction of this Agreement. Each
Party agrees that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be applied in the construction
or interpretation of this Agreement. As used in this Agreement, the words
“include” and “including” and all variations thereof shall not be deemed to be
terms of limitation.

 

17.12      Further Action

 

Each Party agrees to perform all further acts and to execute and deliver or
cause to be executed and delivered all documents and agreements that may be
reasonably necessary to carry out the intents and purposes of this Agreement or
to enable the other party to enforce its rights under this Agreement.

 

17.13      Compliance with Law

 

During the term of this Agreement, Manufacturer shall obtain and maintain in
full force and effect in the Territory, and at its own cost and expense, all
necessary governmental licenses (including export licenses), permits,
clearances, registrations and authorizations, and all necessary trade
association or industry self-regulatory organization registrations, and shall
maintain compliance in all respects with the terms and conditions thereof and
all applicable laws and regulations, relating to the activities of Manufacturer
in the manufacture, sale, production, quality control, sale, marketing and
distribution of the Licensed Products. Any pre-production approval by STR shall
not imply a belief or representation by STR that the Licensed Products comply
with any applicable laws or regulations. Also, Manufacturer certifies to STR
that the Licensed Products will be manufactured, sold and distributed in
compliance with all applicable requirements of laws pertaining to wages and
hours and without the use of child, prison or slave labor.

 

29

--------------------------------------------------------------------------------


 

17.14      Counterparts

 

This Agreement is written and executed in English and Chinese and both versions
shall have same legal effect. Each langue version of this Agreement shall be
executed in three (3) copies and each Party holds one (1) copy.

 

ARTICLE 18        FORCE MAJEURE

 

The terms and conditions mutually agreed upon in this Agreement shall be subject
to force majeure. Neither Manufacturer nor STR shall be considered in default in
the performance of its obligations hereunder, if such performance is prevented
or delayed because of war, hostilities, revolution, civil commotion, strike,
lock-out, epidemic, accident, fire, wind, flood or because of any law, order,
proclamation, regulation or ordinance of any government or of any subdivision
thereof or because of any act of God or any other cause whether of similar or
dissimilar nature beyond the reasonable control of the party affected, provided
that notice of such force majeure is given by the affected party to the other
within two (2) weeks of the beginning of said force majeure. Should one or both
of the Parties be prevented from fulfilling their contractual obligations by a
state of force majeure lasting continuously for a period of three (3) months,
the Party who has been notified of the other Party’s event of force majeure
shall have the right to terminate the Agreement on thirty (30) days written
notice.

 

ARTICLE 19        LAW AND ARBITRATION

 

19.1        Governing Law

 

This Agreement shall be governed by, construed and enforced in accordance with
the laws of China.

 

19.2        Arbitration

 

Any controversy, claim or dispute in respect of the construction of this
Agreement, or arising out of, or relating in any manner to the provisions of
this Agreement or the breach thereof, shall be first attempted to be settled
amicably. In case no amicable settlement is promptly reached by the parties, any
such controversy, claim or dispute shall be resolved by arbitration before three
arbitrators of the Shanghai International Economic and Trade Arbitration
Commission (hereinafter called “SIETAC”) and pursuant to SIETAC Rules. Any
arbitration shall be conducted in Shanghai, China. The language of the
arbitration shall be English. The governing laws shall be the laws of China. The
award rendered by SIETAC shall be final and legally binding upon the Parties
hereto. The prevailing party shall be entitled to the payment of the arbitration
fees and other expenditures including attorney’s fees and other expenses
incurred by the prevailing party.

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written. Signatures transmitted by
facsimile shall have the same legal effect as original signatures.

 

STR Solar (Hong Kong), Limited

 

ZheJiang FeiYu Photo-Electrical Science & Technology Co., Ltd.

 

 

 

 

 

 

 

 

 

 

By

/s/ Bernardo Alvarez

 

By

/s/ Mr. Xu Xuefei

Title

President & CEO

 

Title

 

 

 

 

Zhejiang Xiesheng Group Co., Ltd.

 

 

 

 

 

 

 

 

 

 

By

/s/ Mr. Xu Xuefei

 

 

Title

 

 

 

 

31

--------------------------------------------------------------------------------


 

GRAPHIC [g88301kk13i001.gif]

/Execution Version Performance Guarantee Letter STR Solar (Hong Kong), Limited
"STR" ) 13 JAN 14 Whereas, STR Solar (Hong Kong), Limited (hereinafter referred
to as "STR"), ZheJiang FeiYu Photo-Electrical Science & Technology Co., Ltd.
(hereinafter referred to as "Feiyu") and Zhejiang Xiesheng Group Co., Ltd.
(hereinafter referred to as "Xiesheng"; Feiyu and Xiesheng  are  collectively 
referred  to  as  "Manufacturer") entered  into  a  Contract Manufacturing
Agreement (the "Agreement") dated 13 JAN 14, ( 330727196411190016) STR STR Mr.
Xu Xuefei (ID Number: 330727196411190016), the Executive Director of Feiyu and
the Chairman  of Xiesheng,  hereby  irrevocably,  absolutely  and 
unconditionally  agrees  to guarantee to STR the full, due and punctual
performance  by Manufacturer of all of obligations, underthings and liabilities
under and with respect to the Agreement, including without limitation, the due
and prompt payment due to STR under the Agreement. Mr. Xu Xuefei's guarantee
under this Performance Guarantee Letter is made for the benefit of STR and shall
remain in full force and effect during the effective period of the Agreement and
thereafter without regarded to, and shall not be affected or impaired by, any
amendment of the Agreement, or any ownership change of Xiesheng or Feiyu. Mr. Xu
Xuefei hereby waives all defenses to enforcement of this guarantee. Accepted and
Signed by Date: Mr. Xu Xuefei Mr. Xu Xuefei 2014.1.13

 

 